TBS INTERNATIONAL PLC & SUBSIDIARIESEXHIBIT Date: as of April 30, 2010 RUSHMORE SHIPPING LLC as Owner BEEKMAN SHIPPING CORP. as Charterer TBS INTERNATIONAL LIMITED TBS HOLDINGS LIMITED and TBS INTERANTIONAL PUBLIC LIMITED COMPANY as Guarantors FIFTH AMENDATORY AGREEMENT Amending and Supplementing the Bareboat Charter Party dated as of January 24, 2007, as amended and supplemented by the First Amendatory Agreement thereto dated as of March 26, 2009, the Second Amendatory Agreement thereto dated as of April 16, 2009, the Third Amendatory Agreement thereto dated as of December 31, 2009 and the Fourth Amendatory Agreement thereto dated at of January 12, 2010 in respect of the Panamanian registered and Philippine bareboat registered LAGUNA BELLE FIFTH AMENDATORY AGREEMENT dated as of April 30,2010 (this “Agreement”) AMONG (1) RUSHMORE SHIPPING LLC, a Marshall Islands limited liability company, as Owner (the “Owner”); (2) BEEKMAN SHIPPING CORP., a Marshall Islands corporation, as bareboat Charterer (the “Charterer”); and (3) TBS INTERNATIONAL LIMITED, TBS HOLDINGS LIMITED, each a company organized and existing under the law of Bermuda, and TBS INTERNATIONAL PUBLIC LIMITED COMPANY, a company organized and existing under the law of Ireland (“TBSPLC”), as guarantors (collectively, the “Guarantors”). WITNESSETH THAT: WHEREAS, the Owner, the Charterer and the Guarantors are parties to a bareboat charter party dated as of January 24, 2007, as amended and supplemented by the First Amendatory Agreement thereto dated as of March 26, 2009, the Second Amendatory Agreement thereto dated as of April 16, 2009, the Third Amendatory Agreement thereto dated as of December 31, 2009, and the Fourth Amendatory Agreement thereto dated as of January 12, 2010 (as so amended and supplemented, the “Charter”). WHEREAS, upon the terms and conditions stated herein, the parties hereto have agreed to amend certain provisions of the Charter to increase the monthly Charter Hire payable by the Charterer. NOW, THEREFORE, in consideration of the premises set forth above, the covenants and agreements hereinafter set forth, and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1 DEFINITIONS Defined terms.Capitalized terms used but not defined herein shall have the meaning assigned such terms in the Charter. 2 FEE; AMENDMENTS TO THE CHARTER 2.1 Fee.The Fee payable by the Charterer to the Owner in connection with the amendments set forth herein shall be $53,212.50 which fee shall be due on or before the date of this Agreement. 2.2 Amendments.The parties hereto agree to amend the Charter as follows with effect on and from the date hereof Clause 31(1) is amended and restated to read as follows: “(1)The Charterer shall pay to the Owner for the hire of the Vessel monthly Charter Hire in United States currency, at the rates set forth below, commencing on and from the Delivery Date.Hire to continue until the date and hour when the Vessel is redelivered by the Charterer: (a)Months
